Exhibit October 31, 2008             Dear Stockholder, While the overall economy continues to experience volatility, so too does the real estate industry.Despite some promising signs for a housing market recovery, the market continues to encounter difficulties. As homebuilders attempt to attract buyers with increased incentives, many of their interested buyers are unable to qualify for financing due to today’s restrictive lending environment. Our previous communication indicated that the housing slowdown and overall credit market illiquidity had made it increasingly difficult for our borrowers to obtain financing. This lack of financing has caused them to delay or in some cases, abandon their projects, which in turn has caused many of our borrowers to default on their loans with us.In many instances this has resulted in Desert Capital REIT foreclosing on and taking ownership of the properties.As the number of our performing loans continues to decrease, so does our ability to generate monthly income and cash flow. Once we own property through foreclosure, we analyze it to determine the best resolution for our stockholders, which often results in marketing the property for sale.Most recently our servicing agent, Consolidated Mortgage, had approximately $23 million in foreclosed property under contract for sale, of which, based on our participation percentage of the original loan amounts, we would have received approximately $7 million in principal proceeds.These sales were scheduled to close during September and October. However, due to numerous factors including current credit market conditions, the intended buyers for these properties have been unable to execute the transactions. We continue to work with the prospective buyers, but at present we cannot be certain that the sales will occur. As a result of our portfolio’s decreased interest revenue and the stalled sales of properties, coupled with our Board of Directors’ continued commitment to act in the best interests of our stockholders, we have decided to suspend the dividend until such time that our income and cash flow support dividend distributions.
